Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s arguments/remarks received on July 5, 2022. 
3.	Claims 27-30, 35-37, 42 and 43 are pending in this application.
4.	 Claims 27, 35, 42 and 43 have been amended. Claims 31-34, 38-41 and 44 have been cancelled.
Response to Arguments
5.	 With regards to claim rejections under 35 USC § 101 made to claims 42 and 43, amendments to claims 42 and 43 overcome the rejections, therefore, the rejections made to claims 42 and 43 are withdrawn.
6.	Applicant's arguments to claim rejections under 35 USC § 103 filed July 5, 2022 have been fully considered but they are not persuasive. 
7.	Applicant contends that “Applicant submits that Wang and Malamal, whether taken individually or collectively, do not teach or suggest a method having the combination of features recited in claim 27”.  Further, the method requires the steps of "generating a derived track comprising, in a data part of the derived track, derived samples defined as a list of transformation operators to be applied to one or more input images, at least one of the transformation operators being marked as essential;" "generating a description data stmcture in a metadata part of the derived track comprising a list of transformation operators used in the derived track;" and "encapsulating the derived track and the input images in the file[.]" Further, "the description data structure comprises the information indicating which transformation operator in the list is essential."
	Examiner respectfully disagrees. Wang discloses a method and system for deriving and signaling a region or viewport in streaming media. Each sample of metadata comprises an ordered list of operations to be performed on an ordered list of input image items or samples. In some embodiments, each operation is a transform operation having a type ‘TransformProperty’ under ISOBMFF ISO/IEC 14496-12. In figure 11, a process to generate component tracks and at least one derived track referencing at least some of the component tracks is presented. The streaming encoder also encodes (at step 1130) a derived track that (i) references one or more of the component tracks and (ii) specifies a set of operations for deriving media samples of a sub-region of the reference media presentation based on the media samples and metadata samples from the referenced component tracks. The derived track 120 and the component tracks 121-130 are selectively packaged into streaming media files (e.g., 240 or 245). In some embodiments, the steaming media files 240 and 245 are in ISO Base Media File Format (ISOBMFF, defined according to ISO/IEC 14496-12) and encapsulated in a streaming transport format such as Dynamic Adaptive Streaming over HTTP (DASH) to facilitate transport through the transmission medium 250 [See Wang: at least par. Figs. 1-9, 11-12, par. 0039, 0049, 0057, 0060, 0063-0072, 0091-0098].
Malamal, from the same field of endeavor, discloses the use of methods for derived visual tracks for ISOBMFF and HEI. More specifically, Malamal discloses structures to enable a derivation feature for image sequences and video tracks, such as derived visual tracks. A derived sample is a sample referring to the sample entry of type ‘dtrk’. The four-character types of all operations used by the derived samples in the track are listed in the sample entry of type ‘dtrk’. A derived sample in the track may use all, some, or none of the operations listed in the linked ‘dtrk’ sample entry. A derived sample contains an ordered list of the operations to be performed on an ordered list of input image(s)/sample(s). A derived image sample is reconstructed by performing the specified operations in sequences. Some operations can be marked as non-essential which indicates that the operation may be skipped by the reader. However, the operations marked as essential must be used in order to obtain a valid derived sample. In this regard, Malamal discloses “DerivedTrackConfigRecord” and operation_4cc which is an array of zero or more four-character codes, each of which identifies a derived image operation [See Malamal: sections 1, 2 and 2.1, pages 1-2].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate or implement the marking of essential and/or non-essential transformation operators into the method for generation and encapsulation of derived tracks as taught by Malamal, since Malamal stated in sections 2 and 2.1, page 2, lines 4-6 that such modification would be useful to indicate the operations marked as essential to be used to obtain a valid derived sample.
Accordingly, the Office stands the position that the cited prior art of record meet with the contended limitations.
All remaining arguments that are dependent on the aforementioned arguments are deemed unpersuasive.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 27-30, 35-37, 42 and 43  are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.(US 2018/0109817 A1: cited in IDS by Applicant)(hereinafter Wang) in view of Malamal et al.( Vinod Kumar Malamal Vadakital, et al., “Derived visual tracks for ISOBMFF and HEIF,” ISO/IEC JTC1/SC29/WG11, MPEG2016/M37869, 11. MPEG MEETING, February 2016, San Diego, CA, February 2016, pp. 1-6; cited in IDS by Applicant)(hereinafter Malamal).
Regarding claim 27, Wang discloses a method of encapsulating sequences of images in a file [See at least Figs. 1-9, 11-12, par. 0049, 0057, 0060, 0063 regarding methods for streaming encoder and streaming decoder configured for streaming encapsulation of media files], wherein the method comprises for at least one sequence of images[See at least Fig. 1,  par. 0027-0028, 0030 regarding At the decoder and/or receiver side of the system, a user may dynamically or arbitrarily select a sub-region in the reference media presentation, and the decoder constructs the content of the dynamically selected sub-region from the different component tracks in the streaming media file. A reference media presentation is a video, audio and/or other types of media content… (Video is a sequence of images)]: 
generating a derived track comprising, in a data part of the derived track, derived samples defined as a list of transformation operators to be applied to one or more input images[See at least par. Figs. 1-9, 11-12, par. 0064-0072, 0091-0098 regarding the definition metadata for an ROI or a Viewport comprises samples of definition metadata (e.g., the metadata samples stored in tracks 512, 612, and 711). Each sample of metadata comprises an ordered list of operations to be performed on an ordered list of input image items or samples. In some embodiments, each operation is a transform operation having a type ‘TransformProperty’ under ISOBMFF ISO/IEC 14496-12. Examples of such operations or transform properties include identity (‘idtt’, reproduction of an input image item), clean aperture (‘clap’, cropping transformation of an input image item), sample rotation (‘srot’, sample rotation of an input image item), and dissolve (‘dslv’, smooth blending of two or more input image items). In order to support construction of ROI and/or viewport, some embodiments of the disclosure further provide the following operations or transform properties: sample ROI (‘sroi’) and sample viewport (‘svpt’). These operations may have the same syntax as the timed ROI metadata sample entry defined in ISO/IEC 23001-10... FIG. 11 conceptually illustrates a process 1100 that for generating component tracks and at least one derived track referencing at least some of the component tracks. In some embodiments, a streaming encoder (such as 210) performs the process 1100 when generating streaming media files (such as the streaming media files 240, 245, 510, 610, or 710 in ISOBMFF). The streaming encoder also encodes (at step 1130) a derived track that (i) references one or more of the component tracks and (ii) specifies a set of operations for deriving media samples of a sub-region of the reference media presentation based on the media samples and metadata samples from the referenced component tracks…], and
encapsulating the derived track and the input images in the file[See at least par. Figs. 1-9, 11-12, par. 0039, 0049, 0057, 0060, 0063, 0064-0072, 0091-0098 regarding FIG. 11 conceptually illustrates a process 1100 that for generating component tracks and at least one derived track referencing at least some of the component tracks. In some embodiments, a streaming encoder (such as 210) performs the process 1100 when generating streaming media files (such as the streaming media files 240, 245, 510, 610, or 710 in ISOBMFF)…The streaming encoder 210 receives the content of the various components of the reference media presentation 110 from the source media content 215 to generate the component tracks 121-130 and the derived track 120. The derived track 120 and the component tracks 121-130 are selectively packaged into streaming media files (e.g., 240 or 245). In some embodiments, the steaming media files 240 and 245 are in ISO Base Media File Format (ISOBMFF, defined according to ISO/IEC 14496-12) and encapsulated in a streaming transport format such as Dynamic Adaptive Streaming over HTTP (DASH) to facilitate transport through the transmission medium 250…].
Wang does not explicitly disclose at least one of the transformation operators being marked as essential.
However, marking or indicating essential transformation operators was well known in the art at the time of the invention was filed as evident from the teaching of Malamal [See sections 2 and 2.1, page 2, lines 4-6 regarding  a derived image sample is reconstructed by performing the specified operations in sequences. Some operations can be marked as non-essential which indicates that the operation may be skipped by the reader. However, the operations marked as essential must be used in order to obtain a valid derived sample.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang with Malamal teachings by including “at least one of the transformation operators being marked as essential” for incorporating or implementing the marking of essential and/or non-essential transformation operators into the method for generation and encapsulation of derived tracks.
Further on, when combined, Wang and Malama teach or suggest generating a description data structure in a metadata part of the derived track comprising a list of transformation operators used in the derived track[See Wang: at least par. Figs. 1-9, 11-12, par. 0053, 0061-0062, 0064-0072, 0091-0098 regarding the definition metadata for an ROI or a Viewport comprises samples of definition metadata (e.g., the metadata samples stored in tracks 512, 612, and 711). Each sample of metadata comprises an ordered list of operations to be performed on an ordered list of input image items or samples. In some embodiments, each operation is a transform operation having a type ‘TransformProperty’ under ISOBMFF ISO/IEC 14496-12. Examples of such operations or transform properties include identity (‘idtt’, reproduction of an input image item), clean aperture (‘clap’, cropping transformation of an input image item), sample rotation (‘srot’, sample rotation of an input image item), and dissolve (‘dslv’, smooth blending of two or more input image items). In order to support construction of ROI and/or viewport, some embodiments of the disclosure further provide the following operations or transform properties: sample ROI (‘sroi’) and sample viewport (‘svpt’). These operations may have the same syntax as the timed ROI metadata sample entry defined in ISO/IEC 23001-10... FIG. 11 conceptually illustrates a process 1100 that for generating component tracks and at least one derived track referencing at least some of the component tracks. In some embodiments, a streaming encoder (such as 210) performs the process 1100 when generating streaming media files (such as the streaming media files 240, 245, 510, 610, or 710 in ISOBMFF). The streaming encoder also encodes (at step 1130) a derived track that (i) references one or more of the component tracks and (ii) specifies a set of operations for deriving media samples of a sub-region of the reference media presentation based on the media samples and metadata samples from the referenced component tracks… The definitions of the viewports or ROIs are carried as either timed metadata in metadata tracks or sample description information in media tracks. The signaling mechanisms may use track reference types in ISOBMFF to identify component tracks that are referenced as media tracks for samples of media content and component tracks that are referenced as metadata tracks for samples of viewport/region definitions…See Malamal: at least section 2.1, page 2 regarding “DerivedTrackConfigRecord” and operation_4cc which is an array of zero or more four-character codes, each of which identifies a derived image operation.] ; and 
encapsulating the derived track and the input images in the file[See Wang: at least par. Figs. 1-9, 11-12, par. 0039, 0049, 0057, 0060, 0063, 0064-0072, 0091-0098 regarding FIG. 11 conceptually illustrates a process 1100 that for generating component tracks and at least one derived track referencing at least some of the component tracks. In some embodiments, a streaming encoder (such as 210) performs the process 1100 when generating streaming media files (such as the streaming media files 240, 245, 510, 610, or 710 in ISOBMFF)…The streaming encoder 210 receives the content of the various components of the reference media presentation 110 from the source media content 215 to generate the component tracks 121-130 and the derived track 120. The derived track 120 and the component tracks 121-130 are selectively packaged into streaming media files (e.g., 240 or 245). In some embodiments, the steaming media files 240 and 245 are in ISO Base Media File Format (ISOBMFF, defined according to ISO/IEC 14496-12) and encapsulated in a streaming transport format such as Dynamic Adaptive Streaming over HTTP (DASH) to facilitate transport through the transmission medium 250…See Malamal: section 1 Abstract, page 1 regarding the image file format(ISO/IEC 23008-12), currently specified, allows for image items to be derived from other coded or derived image items, thus allowing for specific image transformations to be applied to the stored image items…], wherein the description data structure comprises the information indicating which transformation operator in the list is essential[See Malamal: sections 2 and 2.1, page 2 regarding  a derived image sample is reconstructed by performing the specified operations in sequences. Some operations can be marked as non-essential which indicates that the operation may be skipped by the reader. However, the operations marked as essential must be used in order to obtain a valid derived sample. Also in section 2.1, “DerivedTrackConfigRecord” and operation_4cc which is an array of zero or more four-character codes, each of which identifies a derived image operation.(It would be obvious for a person skilled in the art to implement the suggested marking into the operation_4cc of the “DerivedTrackConfigRecord”)]..  
Regarding claim 35, Wang discloses a method of reading sequences of images in a file [See at least Figs. 1-9, 11-12, par. 0049, 0057, 0060, 0063 regarding methods for streaming encoder and streaming decoder], wherein the method comprises for at least one image [See at least Fig. 1,  par. 0027-0028, 0030 regarding At the decoder and/or receiver side of the system, a user may dynamically or arbitrarily select a sub-region in the reference media presentation, and the decoder constructs the content of the dynamically selected sub-region from the different component tracks in the streaming media file. A reference media presentation is a video, audio and/or other types of media content… (Video is a sequence of images)]: 
reading a derived track comprising, in a data part of the derived track, derived samples defined as a list of transformation operators to be applied to one or more input images [See at least par. Figs. 1-9, 11-12, par. 0027-0028, 0030, 0064-0072, 0091-0098 regarding the definition metadata for an ROI or a Viewport comprises samples of definition metadata (e.g., the metadata samples stored in tracks 512, 612, and 711). Each sample of metadata comprises an ordered list of operations to be performed on an ordered list of input image items or samples. In some embodiments, each operation is a transform operation having a type ‘TransformProperty’ under ISOBMFF ISO/IEC 14496-12. Examples of such operations or transform properties include identity (‘idtt’, reproduction of an input image item), clean aperture (‘clap’, cropping transformation of an input image item), sample rotation (‘srot’, sample rotation of an input image item), and dissolve (‘dslv’, smooth blending of two or more input image items). In order to support construction of ROI and/or viewport, some embodiments of the disclosure further provide the following operations or transform properties: sample ROI (‘sroi’) and sample viewport (‘svpt’). These operations may have the same syntax as the timed ROI metadata sample entry defined in ISO/IEC 23001-10... FIG. 11 conceptually illustrates a process 1100 that for generating component tracks and at least one derived track referencing at least some of the component tracks. In some embodiments, a streaming encoder (such as 210) performs the process 1100 when generating streaming media files (such as the streaming media files 240, 245, 510, 610, or 710 in ISOBMFF). The streaming encoder also encodes (at step 1130) a derived track that (i) references one or more of the component tracks and (ii) specifies a set of operations for deriving media samples of a sub-region of the reference media presentation based on the media samples and metadata samples from the referenced component tracks… A streaming decoder that receives the derived track may generate this request based on which track is needed to dynamically construct a sub-region (ROI or viewport) according to the derived track. ], and 
reading a description data structure in a metadata part of the derived track comprising a list of transformation operators used in the derived track[ See Wang: at least par. Figs. 1-9, 11-12, par. 0053, 0061-0062, 0064-0072, 0091-0098 regarding the definition metadata for an ROI or a Viewport comprises samples of definition metadata (e.g., the metadata samples stored in tracks 512, 612, and 711). Each sample of metadata comprises an ordered list of operations to be performed on an ordered list of input image items or samples. In some embodiments, each operation is a transform operation having a type ‘TransformProperty’ under ISOBMFF ISO/IEC 14496-12. Examples of such operations or transform properties include identity (‘idtt’, reproduction of an input image item), clean aperture (‘clap’, cropping transformation of an input image item), sample rotation (‘srot’, sample rotation of an input image item), and dissolve (‘dslv’, smooth blending of two or more input image items). In order to support construction of ROI and/or viewport, some embodiments of the disclosure further provide the following operations or transform properties: sample ROI (‘sroi’) and sample viewport (‘svpt’). These operations may have the same syntax as the timed ROI metadata sample entry defined in ISO/IEC 23001-10... FIG. 11 conceptually illustrates a process 1100 that for generating component tracks and at least one derived track referencing at least some of the component tracks. In some embodiments, a streaming encoder (such as 210) performs the process 1100 when generating streaming media files (such as the streaming media files 240, 245, 510, 610, or 710 in ISOBMFF). The streaming encoder also encodes (at step 1130) a derived track that (i) references one or more of the component tracks and (ii) specifies a set of operations for deriving media samples of a sub-region of the reference media presentation based on the media samples and metadata samples from the referenced component tracks… The definitions of the viewports or ROIs are carried as either timed metadata in metadata tracks or sample description information in media tracks. The signaling mechanisms may use track reference types in ISOBMFF to identify component tracks that are referenced as media tracks for samples of media content and component tracks that are referenced as metadata tracks for samples of viewport/region definitions…A streaming decoder that receives the derived track may generate this request based on which track is needed to dynamically construct a sub-region (ROI or viewport) according to the derived track..], 
Wang does not explicitly disclose at least one of the transformation operators being marked as essential.
However, marking or indicating essential transformation operators was well known in the art at the time of the invention was filed as evident from the teaching of Malamal [See sections 2 and 2.1, page 2, lines 4-6 regarding  a derived image sample is reconstructed by performing the specified operations in sequences. Some operations can be marked as non-essential which indicates that the operation may be skipped by the reader. However, the operations marked as essential must be used in order to obtain a valid derived sample.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang with Malamal teachings by including “at least one of the transformation operators being marked as essential” for incorporating or implementing the marking of essential and/or non-essential transformation operators into the method for generation and encapsulation of derived tracks.
Further on, when combined, Malamal teaches or suggests reading a description data structure in a metadata part of the derived track comprising a list of transformation operators used in the derived track [See Malamal: at least section 2.1, page 2 regarding “DerivedTrackConfigRecord” and operation_4cc which is an array of zero or more four-character codes, each of which identifies a derived image operation.], 
wherein the method further comprises determining if each transformation operator is essential based on an information in the description data structure indicating which transformation operator in the list is essential [See Malamal: sections 2 and 2.1, page 2 regarding  a derived image sample is reconstructed by performing the specified operations in sequences. Some operations can be marked as non-essential which indicates that the operation may be skipped by the reader. However, the operations marked as essential must be used in order to obtain a valid derived sample. Also in section 2.1, “DerivedTrackConfigRecord” and operation_4cc which is an array of zero or more four-character codes, each of which identifies a derived image operation.(It would be obvious for a person skilled in the art to implement the suggested marking into the operation_4cc of the “DerivedTrackConfigRecord”)].
Regarding claim 28, Wang and Malamal teach all the limitations of claim 27, and are analyzed as previously discussed with respect to that claim. Further on, Malamal teaches or suggests wherein the list of transformation operators is separated in a first list of essential transformation operators and a second list of non-essential operators[See Malamal: sections 2 and 2.1, page 2 regarding  a derived image sample is reconstructed by performing the specified operations in sequences. Some operations can be marked as non-essential which indicates that the operation may be skipped by the reader. However, the operations marked as essential must be used in order to obtain a valid derived sample. Also in section 2.1, “DerivedTrackConfigRecord” and operation_4cc which is an array of zero or more four-character codes, each of which identifies a derived image operation.(It would be obvious for a person skilled in the art to implement the suggested marking of essential and/or non-essential transformation operators into the operation_4cc of the “DerivedTrackConfigRecord”)].
Regarding claims 29 and 36, Wang and Malamal teach all the limitations of claims 27 and 35, and are analyzed as previously discussed with respect to those claims. Further on, Malamal teaches or suggests wherein the list of transformation operators comprises for each transformation operator a flag indicating if the transformation operator is essential or not[See Malamal: sections 2 and 2.1, page 2 regarding  a derived image sample is reconstructed by performing the specified operations in sequences. Some operations can be marked as non-essential which indicates that the operation may be skipped by the reader. However, the operations marked as essential must be used in order to obtain a valid derived sample. Also in section 2.1, “DerivedTrackConfigRecord” and operation_4cc which is an array of zero or more four-character codes, each of which identifies a derived image operation.(It would be obvious for a person skilled in the art to implement the suggested marking of essential and/or non-essential transformation operators into the operation_4cc of the “DerivedTrackConfigRecord”. Marking can be implemented by the use of flags)].
Regarding claims 30 and 37, Wang and Malamal teach all the limitations of claims 27 and 35, and are analyzed as previously discussed with respect to those claims. Further on, Malamal teaches or suggests wherein the list of transformation operators comprises for each transformation operator a flag indicating if the transformation operator is essential or not, and a flag indicating if the transformation operator is identified with a four characters code or by a universally unique identifier [See Malamal: sections 2 and 2.1, page 2 regarding  a derived image sample is reconstructed by performing the specified operations in sequences. Some operations can be marked as non-essential which indicates that the operation may be skipped by the reader. However, the operations marked as essential must be used in order to obtain a valid derived sample. Also in section 2.1, “DerivedTrackConfigRecord” and operation_4cc which is an array of zero or more four-character codes, each of which identifies a derived image operation.(It would be obvious for a person skilled in the art to implement the suggested marking of essential and/or non-essential transformation operators into the operation_4cc of the “DerivedTrackConfigRecord”. Marking can be implemented by the use of flags and operation_4cc is also represented in four-character code)].
Regarding claim 42, Wang and Malamal teach all the limitations of claim 27, and are analyzed as previously discussed with respect to that claim.  Further on, when combined with Malamal teachings, Wang teaches or suggests a  computer program product on a non-transitory computer readable medium for a programmable apparatus, the computer program product comprising a sequence of instructions for implementing a method according to claim 27, when loaded into and executed by the programmable apparatus[See Wang: Fig. 15 and par. 0120-0122, 0129 regarding Many of the above-described features and applications are implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium (also referred to as computer readable medium). When these instructions are executed by one or more computational or processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions…Some embodiments include electronic components, such as microprocessors, storage and memory that store computer  program instructions in a machine-readable or computer-readable medium (alternatively referred to as computer-readable storage media, machine-readable media, or machine-readable storage media)].
Regarding claim 43, Wang and Malamal teach all the limitations of claim 27, and are analyzed as previously discussed with respect to that claim.  Further on, when combined with Malamal teachings, Wang teaches or suggests a computer-readable storage medium storing instructions of a computer program for implementing a method according to claim 27[See Wang: Fig. 15 and par. 0120-0122, 0129 regarding Many of the above-described features and applications are implemented as software processes that are specified as a set of instructions recorded on a computer readable storage medium (also referred to as computer readable medium). When these instructions are executed by one or more computational or processing unit(s) (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions.].  
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482 


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482